DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 39-41 and 43 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 39 recites “fresh and young coconut meat”, however the terms “fresh” and “young” are relative terms because;
the term “fresh” means recently made or obtained, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how recent is encompasses by such a claim; and
the term “young” means having lived or existed for only a short time, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much time is encompasses by such a claim. 
Claim 43 has a similar issue.

Claim Interpretation
Claim 39 is a product (by process) claim.
Attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Therefore, with regard to the prior art, claim 39 encompasses: 
A dehydrated coconut meat based edible film, comprising: 
a homogenous mixture wherein undesirable particulates are disinfected and eliminated;
from 0.05 39782523Application No. 15/832,565Docket No.: 18347-003002 Reply to Office Action of August 25, 2021 wt.% to 5.0 wt.% of raw unrefined virgin coconut oil;
some amount coconut meat [as only the intermediate puree of batter comprises 90 wt% and it is then dehydrated (i.e. coconut meat has about 45 to 91% water)]; 
less than 9.9 wt% coconut water [as only the intermediate puree of batter comprises at least 9.9 wt%, then it is dehydrated (i.e. coconut water has about 90 to 96% water)];  
some amount of mango polyphenolic extract [as only the intermediate puree of batter comprises 0.05 to 5 wt%, then it is dehydrated] 
a thickness in the range from about 1.0 millimeter to about 3.0 millimeter;
a water activity in the range of about 0.45 to about 0.55:, and 
a moisture content of 8 to 10 wt.%.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41 and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Debord in view of Joy, Parks and Masibo.
Debord: Fruit and vegetable films and uses thereof; WO 2006/029128 A2; Published 16-Mar-2006.

Joy: Coconut Wraps; published online at least by Feb. 26 2012 at: https://web.archive.org/web/20120226153031/http://thedeliciousrevolution.com/dessert/coconut-wraps/

Parks: Strawberry Fruit Roll-Ups Recipe; published online at least by 3 March 2012, at: 
https://web.archive.org/web/20120303142607/http://www.seriouseats.com/recipes/2012/03/strawberry-fruit-roll-up-recipe.html

Masibo: Major Mango Polyphenols and Their Potential Significance to Human Health; © 2008 Institute of Food Technologist.


With regard to the prior art, the term/phrase "fresh and young coconut meat" encompasses coconut meat.

Independent claim 39
Debord teaches methods of making edible fruit/vegetable films (ti.), which encompasses the claims dehydrated edible fruit based film.



Fruit
Debord teaches the use of at least 75 wt% fruit puree (5th para. on pg.3), which encompasses the claim of some amount fruit, and further provides less than 9.9 wt% of fruit juice, as claimed.

Debord does not limit the type of fruits use (see ref. clm. 1 and throughout), therefore the teaching includes the use of any type of coconut meat and coconut water.   

Moisture content
Debord teaches the film has a moisture content of about 4 to 8%  (5th para. on pg.3), which encompasses the claim of a moisture content of 8 to 10 wt %.

Water activity
Debord teaches the film has a water activity in the range of about 0.2 to 0.6 (last para. on pg. 4), which encompasses the claim of about 0.45 to about 0.55.

Homogenous mixture
Debord teaches that the film is made with a homogenous mixture (2nd para. from bottom of pg. 6), which encompasses the product being made from a homogenous mixture.



Pasteurized
Debord teaches the puree used to make the film is pasteurized at 185 °F (5th–6th paras. on pg. 10). The Examiner takes official notice that pasteurize is a known method of disinfecting, used to destroy pathogenic microorganisms, meaning undesirable particulates are disinfected and eliminated. 

Thickness
Debord teaches the film has a thickness (last para. pg. 4).
Debord does not discuss the claimed thickness of about 1 to 3 millimeter.
Joy also teaches a method of making a dehydrated coconut meat based edible film comprising: fresh young coconut meat and coconut water to form a puree used to make an edible wrap, wherein the thickness of the puree spread on the form is 1/8 inch (3.175 mm).  The film is then dried, therefore it would be reasonable to expect its thickness is less than 1/8 inch (3.175 mm), which encompasses a thickness  of about 1 to 3 mm, as claimed 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible fruit puree wraps, as the modified teaching above, to include they have a thickness of about 1 to 3 mm, as claimed, because Joy illustrates that the art finds encompassing thickness to be suitable for similar intended uses, including methods of making edible fruit puree wraps which provides that such a thing has been known to be done and therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07). 

Coconut oil
Debord does not discuss the claimed use of coconut oil.
Parks teaches methods of making dehydrated edible fruit films comprising coconut products, and further provides the use of 3/4 ounce coconut oil (1.3%) (pg. 1), which encompasses the claim of from about 0.05 to 5.0 wt% raw unrefined virgin coconut oil.
Parks teaches that oils, including coconut oil (pg. 1), have utility in dehydrated fruit films such that they provide the benefit of providing lubricity to food products as an aide for removing dehydrated films from forming trays.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dehydrated fruit films, as the modified teaching above, to include the use of coconut oil, as claimed, because Parks illustrates that the art finds it suitable for similar intended uses, including methods of making dehydrated fruit films which shows that it was known for such a thing to have been done, therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07); and further provides benefits to its use, including that coconut oil in edible wraps provide lubricity to food products as an aide for removing dehydrated films from forming trays.  





Mango polyphenolic extract 
Debord teaches the use of fruit purees, commonly known to comprise polyphenols, however not discuss the specifically claimed type, mango polyphenolic extract.
Masibo also teaches methods of using polyphenolics, and teaches that they are widely distributed in plant derived foods (2nd para. of Introduction), including wide ranges of fruits and vegetables (1st para. of Introduction), teaching that a reasons to use mango seed extracts is that they have a high polyphenolic content, and therefore are beneficial for used as a functional food ingredient (2nd have of the section titled: composition of mango seed kernels). 
Masibo teaches polyphenols are beneficial because as antioxidants they scavenge free radicals which protect the lipids in cell membranes from free radical attack (see the Introduction at 3rd-4th para.), therefore they help protect the body against damage linked to oxidative stress (see the Conclusion). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using polyphenols in nutritional foods, as the modified teaching above, to include the use of the specifically claimed type of polyphenolic, mango extract, because Masibo illustrates that the art finds is use beneficial because it is high in polyphenolic content which helps protect the body against damage linked to oxidative stress by scavenging free radicals to protect lipids in cell membranes from their radical attack; and further provides that mango extract polyphenols are suitable for similar intended uses, including methods of using polyphenolics in nutritional foods (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success. Therefore the modified teaching provides the use of some amount of mango polyphenolic extract, as required of the claim.

Product by-process limitations
Claim 39 comprises multiple process steps, however, since the product as taught above is a similar dehydrated product having similar ingredients, properties and thickness, therefore the product taught is unpatentable even though the prior product may have been made by a different process.
Attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)






In summary, 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making nutritional food compositions, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Independent claim 39 is a product by process claim, meaning the particulars of the process steps do not make a patentable distinction over a similar product made, unless they impart some chemical or physical structure the product claimed.  It is the examiner’s position that all of the limitations related to the chemical or physical structure imparted by the claim are provided above.
Further, Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 
Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claim 40, Debord teaches the use of fruits . vegetables and a combination thereof (ab.)

As for claim 41, the claim is toward a product by process, wherein the process limitations only make a patentable distinction if they impart some chemical or physical structure over the teaching above.  
In this case it is the examiner’s position that the methods of blending, sieving, spreading and drying, in the modified teaching above, provide the product as claimed, therefore the claim: “wherein the blending process is done at five thousand (5,000) revolutions per minute (rpm) for six (6) to eight minutes and the stainless steel template has an outer dimension of about 16 inches by 24.5 inches and inner dimension of the molding at about 20 cm x 20 cm wherein the stainless steel template can be further modified to 25 cm x 25 cm, 28 cm x 28 cm or 40 cm x 40 cm” fails to further limit the product made because: 
the modified teaching provides a homogenous mixture that is used to make the edible fruit wraps, therefore the particulars of the blending step do not distinguish over the product made; 
the claim does not require that the product made has a particular size, therefore matter of the type of mold/tray/template used for drying does not distinguish over the product made, however, it has been long settled that size is a matter of obvious.


As for claim 43, the modified teaching, in Parks, provides the use of unrefined raw virgin coconut oil, which means it is derived from fresh (i.e. raw) coconuts.  
The teaching of the use of coconut oil encompasses types derived from young coconuts, because in this specific case the various permutations of ages of coconuts the oil comes from in the generic are so small (young or mature) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using coconut oil, as the modified teaching above, to include the specifically claimed type, derived from young coconuts, as claimed, because in this specific case the various permutations of ages of coconuts the oil is derived from in the generic are so small (young or mature) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Debord teaching the use of edible film formers, including: guar gum, locust bean gum, xanthan gum, carrageenan, algins, propylene glycol, pectins, gum arabic, native starches including corn starch, waxy maize starch, high amylose corn starch, potato, tapioca, rice and wheat starch, maltodextrin, proteins including gelatin, casein, salts of casein, whey, and those from soybeans, and mixtures thereof.  Said ingredients are used in amounts of about 1 to 20 % (4th para. on pg. 7), which encompasses the claim of 2 to 4 wt% of nutritional content enhancer.


Response to Arguments
Rejections under 35 U.S.C. § 112(b) 
It is re-asserted, that claim 39 and all claims dependent on it are rejected under 35 U.S.C. § 112(b) as indefinite. See Office Action, pages 2-3. This rejection is respectfully traversed.  
Specifically, the Examiner rejects the recitation "fresh and young coconut meat" because the terms "fresh" and "young" are relative. See id, page 2. The Examiner asserts that claim 43 has a similar issue and that Applicant could simply claim coconut meat to overcome this issue. See id, page 3. However, as discussed below, Applicant respectfully disagrees with the indefiniteness of the terms "fresh" and "young". 
To demonstrate the definiteness of the claim terms, Applicant presents herewith a published study on the "Comparative profiles of young coconut (Cocos nucifera, L.,) from fresh and stored nuts". The authors of the study were Miflora M. Gatchalian, Sonia de Leon, Toshimasa Yano from the Department of Food Science and Nutrition, College of Home Economics, University of the4369180 
 
 
Philippines and Department of Agricultural Chemistry, University of Tokyo, Bunkyo-ku, Tokyo, Japan. The publication, Food Quality and Preference and Publisher, Elsevier and was published in 1993. 
The abstract of the study states that "The development of sensory profiles and assessment of selected physico-chemical characteristics for young coconut beverage from fresh and stored nuts was done at the University of the Philippines Pilot Food Plant Laboratory. The specific objectives of the study were: (a) to compare the sensory profiles of young coconut beverage prepared from whole nuts at the 'malakanin' (cooked rice-like) stage either freshly harvested or stored for 6 and 9 days at ambient temperature and (b) to determine if selected physico-chemical attributes can be associated with the identified sensory characteristics of fresh and stored 'buko' meat at ambient temperature (28-32 degrees Centigrade). Sensory profiling activities were done using a descriptive scoresheet evolved by trained Filipino panelists. The multiple comparison test was the approach utilized for sensory evaluation in three replications.
Results showed that the 9-day old 'buko' differed significantly from both the fresh and 6-day old samples. The latter were similar in their sensory profiles except for two sensory attributes which implies that up to 6 days storage did not significantly change 'buko' characteristics. Physico-chemical tests showed that meat thickness increased significantly with storage time, possibly accounting for the rough and mealy texture of the nut and the beverage prepared from 9-day old 'buko'. The latter also had a significantly lower moisture and soluble solids but higher crude fat and starch contents compared to the fresh and 6-day old samples. Neither pH nor titrable acidity was affected by storage". 
The result of the study clearly showed that there is a significant difference between fresh and 6-day old and 9-day old 'buko'. The term 'buko' means young coconut. It is the Tagalog name for young coconut in the Philippines. Further, the physico-chemical tests showed that the thickness of the 'buko' or young coconut meat increased significantly with storage time. It has rough, mealy texture and also has significantly lower moisture and soluble solids, higher crude fat and starch contents compared to the fresh samples. This scientific study greatly helps to overcome the indefiniteness rejection of the term "fresh" and "young" from the claims of this present application because it is very crucial in this invention to utilize or use the "fresh" and "young" coconut meat and coconut water in making the Coconut Meat-Based Compositions and Films". Even for only 9 days storage time at ambient temperature ( 28 -32 degrees Centigrade), the sensory profile and physico- chemical properties of young coconut differs significantly in terms of moisture, soluble solids, crude fat and starch. These differences in the sensory profile and physico-chemical characteristics of fresh and young coconuts as affected by storage is a clear indication that in the present invention, the making of a dehydrated coconut meat based edible film comprising at least 88% coconut meat derived from "fresh" and "young" coconut and at most 12% of filtered coconut water derived from "fresh" and "young" coconut has technical advantages over the prior arts cited. 
Moreover, as demonstrated, these terms would be known to a person of ordinary skill in the art, such that a person would have reasonable certainty as to the meaning of the claims. 

In review of the above, the terms are definite, and withdrawal of the rejection is respected. Dependent claims are patentable for at least the same reasons. Withdrawal of the rejection is respected 
In response, Applicant does not define this term, and the document they provide is not evidence of a definition of young or fresh with regard to one of skill in the art, for example: a definition from a technical journal, therefore the rejection stands.  Further, given support, Applicant could simply claim the days since harvest to define the age of the coconut or the  days from harvest when processed to define the freshness of the coconut. 
 
 Rejection under 35 U.S.C. § 103 
It is re-asserted, that claims 39-41 and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over Int'l Pat. Pub. No. WO 2006/029128 A2 to deBord ("deBord") in view of Joy, Parks, and Masibo (references of record). See Office Action, pages 4-14. 
Claim 39 recites, inter alia, "[a] dehydrated coconut meat based edible film [. ..] comprising at least 90 wt.% of fresh and young coconut meat with at most 9.9 wt.% of coconut water, raw unrefined virgin coconut oil in the range of from 0.05 wt.% to 5.0 wt.%, and mango polyphenolic extract in the range of from 0.05 wt.% to 0.1 wt.%." 
deBord is directed to methods of making edible fruit films, which include use of a fruit puree at least 75 wt% and less than 9.9 wt% of fruit juice. 
Joy teaches a composition for two different types of coconut wraps: a neutral coconut wrap and a sweet coconut wrap; both use young coconut meat and coconut water. See Joy. Joy's neutral wrap includes salt and the sweet coconut wrap includes sugar (agave, maple, yacon syrup, or honey). Id. 
Parks is cited as teaching % ounce coconut oil in about a 56 to 57 ounce fruit rollup. See Office Action, p. 8 and Parks. Parks does teach that an amount of coconut product may be % oz (allegedly 1.3%). Parks' composition "is loaded with sugar and corn syrup, mostly pears with just a teensy amount of actual strawberries." See Parks. Parks recites that "real fruit roll-ups rely on pears as the base [emphasis added], but dried apple rings work well," and "the point is to make a mild flavored fruit the bulk of the mix and then to use a small amount of freeze dried fruit to flavor it" such4369180 
 as strawberry. Id. 
There is no teaching or suggestion in Parks to remove the majority of Parks' composition (about 95% or more by weight based on apples or pears, apple juice, sugar and corn syrup) and to replace with the claimed coconut base, for example. The proposed modification would render Parks unsatisfactory for its intended purpose, which is to make a fruit-based fruit rollup product based on pears, apples, and a small amount of strawberries. See M.P.E.P. 2145(X)(D). Parks defines what a fruit roll-up is: the "real fruit roll-ups rely on pears as the base, but dried apple rings work [emphasis added]." Id. Replacing Parks' base with a majority of coconut changes the principle operation of Parks, because a "fruit roll-up" as defined by Parks would not be produced. Further, it would not be obvious to try substituting a majority of the composition as proposed, because Parks teaches that some fruit (such as strawberries) cannot produce the desired product that results from using pears, or optionally apples. See Parks ("you'd just be reconfiguring strawberries into a 2D shape, not recreating a proper fruit roll-up."). Even if a skilled artisan included 1.3% coconut oil in the proposed combination, while allegedly substituting a pear or apple base for a coconut base, they would just be "reconfiguring coconut into a 2D shape, not recreating a proper fruit roll-up" as well. 
There is no teaching or suggestion in Parks that a coconut product could be substituted as a majority of the base. Furthermore, there is no teaching or suggestion in Joy or Coconut mama to replace the coconut meat with pear or apples (or any suggestion to include coconut oil). 
The proposed combination appears to rely on the fact that Parks teaches some amount of a coconut oil, without consideration of Parks' composition as a whole, or how the inclusion of Parks with Joy and Coconut mama would affect any of the references in combination. As stated in In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986): "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238, 241 (CCPA 1965). 
In response, this is a piecemeal analysis of the rejection of record that merely picks apart the Parks reference versus taking the rejection as a whole.  Parks was applied to show that when making dehydrated edible fruit films comprising coconut products, they are known to and further provides the use of coconut oil, which the primary teaching did not discuss.  This is a proper application of a secondary reference.  




It is re-asserted, that Parks is further relied on as suggesting that the claimed coconut oil may be an extract, which allegedly renders the claimed mango polyphenolic extract obvious in combination with Masibo. However, Parks fails to mention "mango," "polyphenol," or "extract." Thus, there is no teaching or suggestion within Parks that would lead one of ordinary skill in the art to link mango polyphenols with coconut oil. Further, mere inclusion of the proposed combination of coconut oil from Parks satisfies the alleged 'coconut extract' and one of ordinary skill in the art would not look to additional extracts, such as mango polyphenol extracts, to provide a coconut oil alternative where the 'coconut extract' limitation is already satisfied. See Office Action, p. 10. 
Where Masibo is included in the proposed combination, the Office Action fails to present a reasonable connection between Parks and Masibo, and Masibo and the other references. See Office Action, pp. 10-11. Not only is the connection between Parks and Masibo murky, but further modification of Masibo by Maiko is relied upon to teach an alleged weight range. See Office Action, p. 12. Likewise, Masibo and Maiko do not mention an edible film or coconut anywhere. In particular, Masibo is directed to "extracting polyphenols from plants" and not coconut oil. See Masibo, p. 310, top of left column. Masibo's entire disclosure is directed to methods to extract polyphenols from parts of a mango plant. Absent some link between Masibo's procedures and coconut oil extraction, modification of Masibo's procedures such that coconut oil is extracted (as proposed by the Examiner) would also render Masibo unfit for its intended purpose: to provide compositions and methods to extract polyphenols from mango plants. 
In response, this is another piecemeal analysis of the rejection that merely picks apart the references without taking the rejection as a whole into consideration because the modified teaching, 
in Parks was applied to show that when making dehydrated edible fruit films comprising coconut products, they are known to and further provides the use of coconut oil, which the primary teaching did not discuss;
in Masibo, provides that the mango seed extracts have a high amount of polyphenols; and 
Maiko is applied to show that amounts of mango seed extract known for use in foods for the benefit of being an anti-obesity agent (see pg. 3, last para.+). 

It is asserted, that Applicant conducted studies to determine the effect on the sensory properties and storage life of the dehydrated coconut meat based edible film with different thickness, water activity and moisture content of the final edible film. The composition and proportion of the ingredients used as disclosed in Claim 1 were followed namely 88% of coconut meat derived from fresh and young coconut; at most 12% of filtered coconut water from fresh and young coconut; and a raw unrefined virgin coconut oil in the range of 1.0% to 5.0% based on a sum of the coconut meat and the coconut water as 100% by weight basis; wherein the dehydrated coconut meat based edible film has 1.) A thickness in the range of 5.0 millimeter to 7.0 millimeter; water activity in the range of about 0.70 to 0.80; and moisture content in the range of 18 wt % to 20 wt %. Sensory evaluation was conducted using 9-point Hedonic Scale Descriptive Scoresheet and trained sensory panelists. Sensory evaluation results showed that the coconut meat based edible film with 5.0 millimeter to 7.0 millimeter thickness, 0.70 to 0.80 water Activity and 18.0% to 20.0% moisture content has soggy and soft texture, has thick film but tensile strength is not strong enough to hold various food items if utilized as a food wrap or tortilla substitute due to big cracks formed. The acceptability scores in terms of color and appearance were at 4.0, which is dislike slightly while the acceptability score in terms of texture and flavor are 4.0 which is dislike slightly and 3.0, which is dislike moderately respectively. In addition, the storage life will be expected to be significantly shorter than ten (10) months to the high moisture content and water activity. This demonstrates that the product and process as claimed is not a result of mere experimentation from known processes such as taught in the prior arts cited (WO 2006/029128 A2 to deBord in view of Joy, Parks and Masibo. 
 	In response, Applicant’s disclosure is appreciated however, it is not a proper showing of an unexpected result. Further the rejection of record does not assert that experimentation is needed from known processes in the reference applies, as said reference make obvious the claimed limitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793